Response to Arguments
Due to the applicant’s amendments, the objections listed on page 2 of the Non-Final Detailed Action dated January 8, 2020 under the heading “Claim Objections” are withdrawn.

Allowable Subject Matter
Claims 1-20 are pending and allowed. 
The following is an examiner’s statement of reasons for allowance:
Claims 1, 10, and 15 are the independent claims and the prior art of record, alone or in combination, fails to teach or suggest at least one of the claim limitations contained in each of these claims. 
The closest prior art of record is Averhart et al (US20190278297 A1). Averhart teaches a system and method that incentivizes drivers to drive in a particular lane in order to collect lane data (see paragraph 0014). According to paragraphs 0072 the system “may desire to obtain information concerning particular lanes and/or particular stretches of a roadway and, thus, when the vehicle is driven in the particular lanes or stretches, rewards can be given to the vehicle operator, such as crediting a vehicle operator's account or awarding "points" that can be used to redeem rewards.” This paragraph, as well as paragraph 0071, shows that the method contemplated is passive. It identifies when vehicles are traveling in a lane the system is interested in, and then incentivizes the driver to turn on data collection for that vehicle. The system does not direct a vehicle to travel in a particular lane after detecting that a particular lane is more interesting than another lane. 

 Another close prior art is Yang et al. (US20190385360 A1). Yang teaches in Fig. 3 and paragraph 0048 a method for re-mapping a road. This is done because road features change over time. Step S312 teaches positioning the vehicle using various data. However, what this means, as made clear in paragraph 0022, is that the vehicle is determined to be located in 2D space via image data produced by the vehicle and map-matched with a database. Yang does not teach positioning the vehicle, i.e. commanding the vehicle to a particular lane, based on the desire to determining new information about a particular lane. 
A great deal of prior art teaches detecting potholes or general road quality while driving and reporting the potholes to a centralized database. For examples of this art see Hoye et al. (US10235770 B2), Jackson (US20150183440 A1), and Chanier (US20180068495). This art does not teach intentionally driving over the potholes, or changing lanes in order to drive over them or determine road quality in a particular lane. 
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841.  The examiner can normally be reached on M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/D.M.R./Examiner, Art Unit 3665                                                                                                                                                                                                        

/DONALD J WALLACE/Primary Examiner, Art Unit 3665